DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 5, 2020 was is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  An annotated IDS which notes consideration of the references is attached to this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the preamble is a bit awkward, applicant recites  A method of separating a separation component from a gas stream, there is redundancy with a separating and separation component, doesn’t applicant mean “A method of separating a component from a gas stream?  In order to advance prosecution on the merits applicant should just draft the claim where applicant is separating or capturing carbon 
	In claim 5, applicant is requested to use avoid the “configured to” or “adapted to” language which is functional language and is reminded to draft the claim in clear, positive, meaningful language.   For example, applicant should recite “The method of claim 4, wherein the impermeable layer mitigates migration of components to be separated into the flexible layer.
	In claim 10, applicant’s Markush language is improper.  The claim should be drafted as “….and at least one component selected from the group consisting of methane; post-combustion exhaust gas and combinations thereof. Suitable correction is required.
Claims 2-4, 6-9 and 11-13 are objected to as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being obvious over Kaminsky, US PgPub 2019/0243255.
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Kaminsky teaches a method which includes flowing a fluid stream including one or more freezable components over a cooled surface wherein the cooled surface has a cooled surface temperature below a freezing temperature where at least one of the freezable components solidifies out of the fluid stream as a frozen deposit on the deformable cooled surfaced which is a heat exchanger.[Note Paragraphs [009], [0011] and [0018].  Kaminsky specifically teaches that the fluid stream can be a flue gas and the one or more freezable components can include carbon dioxide or water and particularly the fluid stream can be primarily composed of methane and the freezable components include carbon dioxide, water or benzene.[Note Paragraph[0011].  
Kaminsky teaches that it is recognized that frozen solids or the avoidance of ice or other frozen precipitates from forming in heat exchangers is desired and that heat 
However, while the heat transfer surfaces or cooling surfaces are flexible and bendable and obviously compliant, the method taught in Kaminsky from the removal of ice deposits or precipitates in cryogenic conditions, include the step of  mechanically deforming the cooled surface.
It is maintained that the problem to be solved wherein ice formation is mitigated by using a compliant heat exchanger for the separation and capture of carbon dioxide, water or benzene from natural gas/methane or LNG has been taught by Kaminsky.  Kaminsky teaches a deformable heat exchanger in Figure 3 and teaches the method in Figure 4 including the steps flowing fluid over a cooled surface, deform cooled surface, received frozen deposit in a capture area, transporting frozen deposit to heating area and heating the frozen deposit to melt, vaporize or sublimate, thus rendering applicant’s method of separating a separation component from a gas stream with a compliant heat exchanger. To use a flexible or bendable heat exchanger for the heat exchanger which includes a composite compliant heat transfer wall would have been an obvious substitution and design choice to one having ordinary skill in the art the time the invention was filed because the problem to be solved of mitigating the formation of ice crystals in a heat exchanger when separating components from a natural gas or LNG fluid has been taught and suggested by Kaminsky rendering applicant’s invention as a whole obvious to one having ordinary skill in the art.

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Kaminsky ‘3165 teach processes for removing carbon dioxide from exhaust gas using scraped and non-scraped heat exchangers.  Kaminsky eta l. ‘58449 teach methods and apparatus for improving multi-plate scarped heat exchangers.  Filed et al. teach energy storage systems which uses phase change material in the heat exchangers.  Turner et al. teach a heat exchanger for sublimating solid particles therein.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				/Nina Bhat/                                                      Primary Examiner, Art Unit 1771